Exhibit 3(b) BYLAWS AS AMENDED ROWAN COMPANIES, INC. A DELAWARE CORPORATION Effective as of November 29, 2007 B Y L A W S I N D E X ARTICLE I. OFFICES Page Section 1 Principal Offices 4 Section 2 Registered Office 4 Section 3 Other Offices 4 ARTICLE II MEETINGS OF STOCKHOLDERS Section 1 Place of Meetings 4 Section 2 Notice of Meetings 4 Section 3 Quorum 5 Section 4 Annual Meetings;Election of Directors 5 Section 5 Special Meetings 5 Section 6 Voting; Elections; Inspectors; Votes by Ballot 5 Section 7 Conduct of Stockholders’ Meetings 5 Section 8 Validity of Proxies; Ballots, etc. 6 Section 9 Stock List 6 ARTICLE III BOARD OF DIRECTORS Section 1 Number, Qualification and Nominations 6 Section 2 Classes of Directors and Term of Office 7 Section 3 Newly Created Directorships 7 Section 4 Vacancies 7 Section 5 Compensation 8 ARTICLE IV MEETINGS OF THE BOARD OF DIRECTORS Section 1 Meetings of Directors 8 Section 2 First Meeting 8 Section 3 Election of Officers 8 Section 4 Regular Meetings 8 Section 5 Special Meetings 8 Section 6 Notice 8 Section 7 Quorum 8 Section 8 Order of Business 9 Section 9 Presumption of Assent 9 Section 10 Action Without a Meeting or Telephone Conference Meeting 9 ARTICLE V. COMMITTEES Section 1 Executive Committee and Other Committees 9 Section 2 Procedure; Meetings; Quorum 10 -2- ARTICLE VI. OFFICERS Page Section 1 Number, Titles, and Term of Office 10 Section 2 Salaries 10 Section 3 Removal of Officers 11 Section 4 The Chairman of the Board 11 Section 5 The Vice Chairman of the Board 11 Section 6 Chief Executive Officer 11 Section 7 President 11 Section 8 Chief Operating Officer 11 Section 9 Chief Administrative Officer 12 Section 10 Chief Financial Officer 12 Section 11 Vice Presidents 12 Section 12 Controller 12 Section 13 Treasurer 12 Section 14 Assistant Treasurer 13 Section 15 Secretary 13 Section 16 Assistant Secretaries 13 ARTICLE VII INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS Section 1 Right to Indemnification 13 Section 2 Indemnification of Employees and Agents 14 Section 3 Right of Claimant to Bring Suit 14 Section 4 Nonexclusivity of Rights 14 Section 5 Insurance 15 Section 6 Savings Clause 15 Section 7 Definitions 15 ARTICLE VIII CAPITAL STOCK Section 1 Certificates of Stock 15 Section 2 Transfer of Shares 16 Section 3 Ownership of Shares 16 Section 4 Record Date 16 Section 5 Regulations Regarding Certificates 16 Section 6 Dividends 16 Section 7 Lost or Destroyed Certificates 16 ARTICLE IX MISCELLANEOUS PROVISIONS Section 1 Fiscal Year 16 Section 2 Seal 17 Section 3 Notice and Waiver of Notice 17 Section 4 Resignations 17 ARTICLE X AMENDMENTS 17 -3- BYLAWS OF ROWAN COMPANIES, INC. AS AMENDED Article I Offices Section 1.Principal Office.The principal office of the Corporation shall be in the City of Houston, County of Harris, State of Texas. Section 2.Registered Office.Until the Board of Directors otherwise determines, the registered office of the Corporation required by law (meaning, here and hereinafter, as required from time to time by the General Corporation Law of the State of Delaware) to be maintained in the State of Delaware, shall be in the City of Wilmington, County of New Castle, State of Delaware, and the name of the resident agent in charge thereof is The Corporation Trust Company, or such other office and agent as may be designated from time to time by the Board of Directors in the manner provided by law. Such registered office need not be identical to the principal place of business of the Corporation. Section 3.Other Offices.The Corporation may also have offices at such other places both within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the Corporation may require. Article II Meetings of Stockholders Section 1.Place of Meetings.All meetings of the stockholders shall be held in the City of Houston at the principal offices of the Corporation or at such other places as may be designated by the Board of Directors or Executive Committee and shall be specified or fixed in the notices or waivers of notices thereof. Section 2.Notice of Meetings.Notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) nor more than sixty (60) days before the date of the meeting,in any manner permitted by law, by or at the direction of the Chairman of the Board, the Chief Executive Officer, the Vice Chairman of the Board (if one has been elected), the President, the Chief Operating Officer (if one has been elected), the Secretary, or the officer or person calling the meeting, to each stockholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the stockholder at his address as it appears on the records of the Corporation, with postage thereon prepaid. When a meeting is adjourned to another place, date or time, written notice need not be given of the adjourned meeting if the place, date, and time thereof are announced at the meeting at which the adjournment is taken; provided, however, that if the date of any adjourned meeting is more than thirty (30) days after the date for the original meeting, or if after the adjournment a new record date is fixed for the adjourned meeting, notice of the place, date, and time of the adjourned meeting shall be given inany manner permitted by law.At any adjourned meeting, any business may be transacted which might have been transacted at the original meeting. -4- Section 3.Quorum.The holders of at least a majority of the voting power of the outstanding shares entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum at all meetings of stockholders for the transaction of business, except as otherwise provided by law, by the Certificate of Incorporation or by these Bylaws.If, however, such quorum shall not be present or represented at any meeting of stockholders, the stockholders entitled to vote thereat, present in person or represented by proxy, shall have the power to adjourn the meeting from time to time, without notice other than announcement at the meeting of the time and place to which the meeting is being adjourned, to a time when a quorum shall be present or represented.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally called.A holder of a share shall be treated as being present at a meeting if the holder of such share is (i) present in person at the meeting or (ii) represented at the meeting by a valid proxy, whether the proxy card granting such proxy is marked as casting a vote or abstaining or is left blank. Section 4.Annual Meetings; Election of Directors.An annual meeting of the stockholders, for the election of directors to succeed those whose terms expire and for the transaction of such other business as may properly come before the meeting, shall be held on the fourth Friday in April of each year, at 9:00 a.m., local time, if not a legal holiday, at the principal offices of the Corporation in Houston, Texas or at such other place, date, and time as the Board of Directors or Executive Committee shall designate each year.Any business may be transacted at the annual meeting, except as otherwise provided by law, the Certificate of Incorporation or these Bylaws. Section 5.Special Meetings.In addition to any condition that may be provided for in the Certificate of Incorporation, special meetings of the stockholders for any purpose or purposes may be called at any time in the interval between annual meetings by the Chairman of the Board, the Chief Executive Officer, the President, the Board of Directors, or the Executive Committee.Special meetings of the Stockholders may not be called by any other person or persons. Section 6.Voting; Elections; Inspectors; Votes by Ballot.Unless otherwise provided in the Certificate of Incorporation, at all meetings of stockholders, every stockholder of record of any class entitled to vote thereat shall have one vote for each share of stock standing in his name on the books of the Corporation on the date for the determination of stockholders entitled to vote at such meeting, either in person or by proxy appointed by instrument in writing subscribed by such stockholder or his duly authorized attorney, and bearing a date not more than three years prior to said meeting unless said instrument provides for a longer period. If a quorum exists, action on a matter except the election of directors shall be approved if the votes cast in favor of the matter exceed the votes cast opposing the matter.Directors shall be elected by a plurality of the votes cast in the election for such directors.In determining the number of votes cast, shares abstaining from voting on a matter will not be treated as votes cast.The provisions of this paragraph will govern with respect to all votes of stockholders except as otherwise provided for in these Bylaws or in the Certificate of Incorporation or by some specific statutory provision superseding the provisions contained in these Bylaws or the Certificate of Incorporation. -5- Section 7.Conduct of Stockholders’ Meetings.The meetings of the stockholders shall be presided over by the Chairman of the Board, or if he is not present, by the Chief Executive Officer or the Vice Chairman of the Board (if one has been elected), as designated by the Board of Directors, or if none of such officers is present, by the President, the Chief Operating Officer (if one has been elected) or a Vice President designated by the Board of Directors, or if none of such officers is present, by another chairman designated by the Board of Directors.The Secretary of the Corporation, if present, shall act as secretary of such meetings, or if he is not present, an Assistant Secretary shall so act; if neither the Secretary nor an Assistant Secretary is present, then a secretary shall be appointed by the chairman of the meeting. Section 8.Validity of Proxies; Ballots, etc.At every meeting of the stockholders, all proxies shall be received and taken charge of, and all ballots shall be received and canvassed by, the inspector(s) of election who shall decide all questions touching the qualification of voters, the validity of the proxies, and the acceptance or rejection of votes. Section 9.Stock List.At least ten (10) days before every meeting of stockholders, the Secretary shall prepare (or cause to be prepared) a complete list of stockholders entitled to vote at any meeting of stockholders, arranged in alphabetical order for each class of stock and showing the address of each such stockholder and the number of shares registered in his name.Such list shall be open to the examination of any such stockholder, for any purpose germane to the meeting, during ordinary business hours for a period of at least ten (10) days prior to the meeting, at the Corporation’s principal place of business. The stock list shall also be kept at the place of the meeting during the whole time thereof and shall be open to the examination of any such stockholder who is present.This list shall presumptively determine the identity of the stockholders entitled to vote at the meeting and the number of shares held by each of them. Article III Board of Directors Section 1.Number, Qualification and Nominations.The business and property of the Corporation shall be managed by the Board of Directors, and subject to the restrictions imposed by law, the Certificate of Incorporation or these Bylaws, they may exercise all the powers of the Corporation.Directors need not be stockholders or residents of Delaware. The Board of Directors shall consist of such number of directors as so determined from time to time solely by resolution of the Board of Directors.If the Board of Directors makes no such determination, the number of directors shall be the number set forth in the Certificate of Incorporation.The number of directors may be increased or decreased (provided such decrease does not shorten the term of any incumbent director) from time to time by resolution of the Board of Directors. Nominations of candidates for election as directors of the Corporation and the proposal of business to be considered by the stockholders at any meeting of stockholders of the Corporation may be made by or at the direction of the Board of Directors (or any duly authorized committee thereof) or by any stockholder entitled to vote at such meeting who complies with the provisions of this paragraph.Not less than 120 days prior to the date of the anniversary of the annual meeting held in the prior year, in the case of an annual meeting, or, in the case of a special meeting called by the Chairman of the Board, the President, the Vice Chairman of the Board, the Board of Directors or the Executive Committee for the purpose of electing directors, not more than 10 days following the earlier of the date of notice of such special meeting or the date on which a public announcement of such meeting is made, any stockholder who intends to make a nomination or to propose other business to be brought beforethe meeting shall deliver written notice to the Secretary of the Corporation setting forth (i) the name and address of the stockholder who intends to -6- make the nomination and of the person or persons to be nominated; (ii) a representation that the stockholder (A) is a holder of record of stock of the Corporation specified in such notice, (B) is or will be entitled to vote at such meeting, and (C) intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; and (C) a representation whether the stockholder intends or is part of a group that intends (i) to deliver a proxy statement and/or form of proxy to holders of at least the percentage of the Corporation’s outstanding capital stock required to approve or adopt the proposal or elect the nominee, (ii) otherwise to solicit proxies from stockholders in support of such proposal or nomination; (iii) with respect to person who the stockholder proposes to nominate as a director (a) such other information concerning each such nominee as would be required under the rules of the Securities and Exchange Commission in a proxy statement soliciting proxies for the election of such nominee and in a Schedule 14A (or other comparable required filing then in effect) under the Securities Exchange Act of 1934, and (b) such person’s written consent to being named in the proxy statement as a nominee and to serve as a director if elected; and (iv) as to any other business that the stockholder proposes to bring before the meeting, a brief description of the business desired to be brought before the meeting, the text of the proposal or business (including the text of any resolutions proposed for consideration and in the event such such business includes a proposal to amend the Bylaws of the Corporation , the text of the proposed amendment), the reasons for conducting such business at the meeting and any material interest in such business of stockholder.No person may be elected as a director at a meeting of stockholders and no business may be properly brought before a meeting unless nominated or proposed in accordance with this paragraph, and any purported nomination or purported election or other proposal not made in accordance with the procedures as set forth in this paragraph shall be void.Unless otherwise required by law, if the stockholder does not appear at the meeting of stockholders of the Corporation to present the nomination or other business proposed by such stockholder, such nomination shall be disregarded and such proposed business shall not be transacted, notwithstanding that proxies in respect of such nomination or proposed business may have been received by the Corporation. Section 2.
